SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2014 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. Corporate Taxpayer’s ID (CNPJ/MF) No. 01.545.826/0001-07 Corporate Registry (NIRE) 35.300.147.952 Publicly-Held Company NOTICE TO SHAREHOLDERS São Paulo, SP, Brazil, December 1 st , 2014 – GAFISA S.A. (BOVESPA: GFSA3) (“ Gafisa ” or “ Company ”) hereby informs its shareholders that, as resolved by the Board of Directors at a meeting held today, the payment of the mandatory dividend declared at the Annual General Meeting dated April 25, 2014, for the fiscal year ended December 31, 2013, in the amount R$32,919,915.4569895, will be paid on December 11, 2014 . Due to the Share Buyback Program currently in progress and distribution of treasury shares on exercise of stock options, the amount of dividends to be paid per share will be of R$0.081668296907, excluding treasury shares, and not of R$0.082486835998, as set forth in the minutes of the AGM. São Paulo, December 1 st , 2014. GAFISA S.A. André Bergstein Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 1, 2014 Gafisa S.A. By: /s/ Sandro Gamba Name: Sandro Gamba Title:ChiefExecutive Officer
